Citation Nr: 1231996	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  06-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of both knees, including as secondary to diabetes mellitus. 

2.  Entitlement to service connection for arthritis of both ankles, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1964 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Waco RO.  In December 2008, the case was remanded for further development.  A February 2011 Board decision granted service connection for a heart disorder, denied service connection for emphysema and a right eye disorder, and remanded for development the issues of service connection for arthritis of both knees and both ankles, hypertension, and peripheral vascular disease of the left leg and both feet.  A May 2012 rating decision granted service connection for portal hypertension and peripheral vascular disease of both lower extremities as secondary to service-connected ischemic heart disease (and supporting a 60 percent rating assigned for heart disease because they did not meet the schedular requirements for separate compensable ratings).  Therefore, the matters of service connection for hypertension and peripheral vascular disease of the left leg and both feet are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Arthritis of either knee was not manifested in service or in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that the Veteran's knee arthritis is related to his active service or was caused or aggravated by a service-connected disability, to include diabetes mellitus.

2.  Arthritis of either ankle was not manifested in service or in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that the Veteran's ankle arthritis is related to his active service or was caused or aggravated by a service-connected disability, to include diabetes mellitus.


CONCLUSIONS OF LAW

Service connection for arthritis of both knees and/or both ankles, to include as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2005 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A January 2009 letter informed him of disability rating and effective date criteria.  The matters were thereafter readjudicated, curing any notice timing defect.  See November 2010 and June 2012 supplemental statements of the case (SSOCs). 

The Veteran's service treatment records (STRs) are associated with his claims file and pertinent postservice treatment records have been secured.  He was afforded VA examinations in September 2010 (with addendum in October 2010) and April 2011 and a medical advisory opinion by an Appeals Management Center (AMC) Medical Officer was obtained in June 2012.  

In the August 2012 Informal Hearing Presentation, the Veteran's representative argues that, in violation of Thurber v. Brown, 5 Vet. App. 119 (1993), "this case contains a procedural irregularity in that the AMC obtained an 'in house opinion' but failed to provide a copy to the veteran and failed to give him an opportunity to comment on the opinion or obtain a rebuttal opinion."  In Thurber, the Court held that, in rendering a decision on a claim, the Board could not rely on evidence obtained or developed subsequent to the most recent statement of the case or supplemental statement of the case without first providing the claimant with reasonable notice of and an opportunity to respond to such evidence.  Here, the Veteran's representative objects to the AMC's, not the Board's, reliance on a June 2012 medical advisory opinion by an AMC Medical Officer.  Furthermore, the June 2012 SSOC outlined the medical advisory opinion and of the reliance proposed to be placed on it, and the Veteran was afforded opportunity (more than 60 days) to respond (he has not sought extension of time to respond).  Accordingly, reliance on the medical advisory opinion is not a violation of Thurber.

It is not argued by the Veteran or his representative that examination of the Veteran and review of his claims file by a FNP (family nurse practitioner) and an M.D. rather than an orthopedic specialist render the April 2011 VA examination and June 2012 medical advisory opinion inherently inadequate.  The Board notes that that the April 2011 VA examination report and June 2012 medical advisory opinion reflect a thorough review of the Veteran's claims file, the findings reported are detailed, and the 2012 medical advisory opinion offered is responsive to the questions posed in the Board's February 2011 remand.  As the examination and opinion were by healthcare professionals (who are trained to diagnose and determine the etiology of the disabilities at issue and qualified to provide the opinions sought), as the medical questions posed are not of a complexity beyond the competence of a M.D., and as the M.D. thoroughly explained the rationale for the opinions given, the Board finds that there has been substantial compliance with the February 2011 remand, and return of the matter for strict compliance with a remand is not required.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  [Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.]  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence of aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has expressly asserted a secondary service connection claim, i.e., that his arthritis of both knees and of both ankles is caused or aggravated by his service-connected diabetes mellitus.  [He has been awarded service connection for peripheral neuropathy of each lower extremity as secondary to his service-connected diabetes mellitus.]  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The Veteran's DD Form 214 shows that he was awarded a parachutist badge (and was a paratrooper for about a year and made many jumps during that time), the Board will also address a direct service connection theory of entitlement.  

The Veteran's DD Form 214 shows he was awarded a Combat Infantryman Badge (CIB) based on his service in Vietnam.  His STRs are silent for complaints, symptoms, or diagnosis pertaining to arthritis of the knees or ankles.  On February 1972 service separation examination, his feet, lower extremities and musculoskeletal structure was clinically normal.  In an April 1972 Statement of Medical Condition, he reported that there had been no change in his medical condition.  

VA treatment records show that the Veteran was seen as a new patient in May 2005.  He reported that he worked as a cook and had not been to a doctor since discharge from active duty service in 1972; thus, 33 years after discharge from active duty serivce.  [Notably, the record notes that the Veteran had not seen a doctor in 36 years; as he was discharged from military service in 1972 and his initial postservice medical treatment was in 2005, the postservice period during which he did not seek medical treatment is 33 years.]  He also reported a history of smoking 1 to 2 packs of cigarettes per day since age 16.  These records show he complained of knee and ankle pain and a diagnosis of OA (osteoarthritis) of the knees and ankles.  

On September 2010 VA examination, it was noted that the Veteran was a paratrooper for about a year and made many jumps.  The examiner also noted a diagnosis of plantar calcaneal spur, bilateral lower extremities, and associated arthritis of bilateral ankles.  In an October 2010 addendum to the September 2010 VA examination, the examiner opined that arthritis of the knees and arthritis of the ankles are "not caused by or a result of" diabetes mellitus because diabetes mellitus "does not influence or cause arthritis."  

On April 2011 VA joints examination, the examiner (a FNP) noted the onset of the Veteran's knee problems was in 2000 and the onset of his ankle problems was in 2004.  X-rays showed a large calcaneal spur at the attachment of the plantar aponeurosis of the right ankle and a moderate sized calcaneal spur at the attachment of the plantar aponeurosis of the left ankle.  X-rays of the knees showed minimal hypertrophic changes with no joint space narrowing, bilaterally.  The bony structures in both ankles and both knees were otherwise unremarkable.  The diagnosis was bilateral calcaneal spurs and bilateral hypertrophy of the knees.  The FNP stated that she could not resolve the question of whether the Veteran's current knee and ankle conditions were related to his service as a paratrooper without resort to mere speculation.  She further stated that the Veteran should be examined by an orthopedist with experience with paratroopers and opined that "it is plausible that repetitive jumps would leave some trauma to the joints, but how many jumps did he make?"  The examiner noted that the Veteran did not discuss his time as a paratrooper and said the pain started in the last few years.  The examiner also noted that "smoking can also contribute to joint degeneration."  

Because an orthopedist was not available at the VA medical facility or locally (fee basis) to examine the Veteran, in June 2012 the AMC secured a medical advisory opinion from the AMC Medical Officer.  Based on a review of the Veteran's STRs, medical history and April 2011 examination report, the examiner noted that the Veteran had no orthopedic complaints in service and opined that "the Veteran's bilateral ankle and bilateral knee osteoarthritis/degenerative joint disease is less likely than not (less than 50 percent probability) incurred in or caused by his active duty service, including Airborne Ranger with parachute jumping."  The examiner provided the following additional explanation of rationale: 

The Veteran has minimal present evidence for degenerative joint disease involving his ankles and knees by physical exam and x-rays.  With a 36 year gap between his active duty and subsequent visit to the doctor, documentation of history and physical evidence for progression of osteoarthritis involving his ankles and knees is scanty.  There is no evidence of orthopedic problems with his ankles and knees from his active duty medical record.  

It is not in dispute that the Veteran has arthritis of both knees and both ankles, VA X-ray studies have shown bilateral calcaneal spurs and bilateral knee hypertrophy.  However, his STRs are silent for any complaints, findings, or diagnoses relating to a disability of the knees or ankles.  Furthermore, there is no competent evidence that arthritis of the knees and/or ankles was manifested in the first postservice year (it was first documented in 2005).  And the Veteran has reported that he began having problems with his knees in 2000 and with his ankles in 2004 (and had not seen a doctor for some 33 years prior to 2005).  Consequently, service connection for arthritis of both knees and both ankles on the basis that such disability became manifest in service and persisted, or on a presumptive basis (as a chronic disease, under 38 U.S.C.A. § 1112) is not warranted.

Direct service connection may nonetheless be established by competent affirmative evidence that relates the Veteran's arthritis to his service/activities (and specifically parachute jumps) therein.  The Board notes that the Veteran was awarded a CIB badge and is entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  However, § 1154(b)  only reduces the burden as to establishing the incurrence or aggravation of disease or injury in service.  As applied in this case it serves to establish that he sustained injuries in service (including from jump landings).  He still needs to establish the further elements of a service connection claim, i.e., current disability and nexus, both of which are medical questions.  (As was noted previously, current disability is not in dispute).  

The only competent evidence in the record that directly addresses the matter of a nexus between the Veteran's arthritis of the ankles and knees and his service/jump landings therein is the June 2012 medical advisory opinion by an AMC Medical Officer, who opined that "the Veteran's bilateral ankle and bilateral knee osteoarthritis/degenerative joint disease is less likely than not (less than 50 percent probability) incurred in or caused by his active duty service, including Airborne Ranger with parachute jumping."  In support of the opinion the provider citied to the "minimal present evidence for degenerative joint disease involving his ankles and knees by physical exam and x-rays," the "36 year gap between his active duty and subsequent visit to the doctor," and there being "no evidence of orthopedic problems with his ankles and knees from his active duty medical record."  [Notably, although the examiner incorrectly notes a "36 year gap" between the Veteran's active duty and his initial doctor visit, this error (lengthening the time gap by 3 years) is not material to the opinion; it does not materially alter the overall factual premise on which the opinion is based.]  Consequently, the only competent and probative evidence in this matter is against a direct service connection theory of entitlement.  [The Board notes that on April 2011 VA examination the examiner stated "it is plausible that repetitive jumps would leave some trauma to the joints," and that she could not resolve the question of whether the Veteran's current knee and ankle conditions are related to his service as a paratrooper without resort to mere speculation.  The Board finds this opinion is lacking in probative value as the examiner herself characterizes the opinion as inconclusive and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).] 

Notably, the Veteran's arthritis of both ankles and both knees has in part been related to his use of tobacco products.  Specifically, the April 2011 VA examiner opined that "smoking can also contribute to joint degeneration" and the Veteran has reported a history of smoking 1 to 2 packs of cigarettes per day since age 16 (thus, prior to service).  However, for all claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.  

The Veteran's theory of entitlement appears to be primarily one of secondary service connection; he alleges that his arthritis of both knee and both ankles is secondary to his service-connected diabetes mellitus.  There are three requirements that must be met to substantiate a claim of secondary service connection:  evidence of the disability claimed, evidence of a service-connected disability, and evidence of a nexus between the two.  Of these, it is shown that the Veteran has arthritis of the ankles and knees and that he has established service-connection for diabetes mellitus.  What he must still show to substantiate his secondary service connection claims is that the service-connected diabetes mellitus caused or aggravated the arthritis of the ankles and knees.  A preponderance of the evidence is against such a finding. 

The October 2010 addendum to the September 2010 VA examination is the only medical evidence that specifically addresses whether the Veteran's bilateral ankle and knee disabilities was caused or aggravated by his service-connected diabetes mellitus.  The examiner opined in essence (paraphrasing an inarticulately stated opinion) that diabetes mellitus is not a medically recognized/known factor in the development of arthritis ("does not influence or cause arthritis").  This opinion is by a medical professional (who is competent to provide it), is supported by rationale, and is based on a review of the Veteran's claims file.  Consequently, the Board finds the opinion probative evidence in these matters.  Because there is no competent evidence to the contrary, the Board finds it persuasive. 

The Veteran's expressions of belief that his arthritis of both knee and both ankles is related to his service-connected diabetes mellitus do not merit any substantial probative value.  They are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not address the rationale provided in the October 2010 VA medical professional's opinion against the claims.  There is no competent medical evidence in the record indicating, or even suggesting, that the Veteran's arthritis of the ankles and knees might have been caused or aggravated by his service-connected diabetes mellitus.  Whether an insidious process such as arthritis is etiologically related to a service-connected disease such as diabetes is a complex medical question beyond the competence of a layperson; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court). 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for arthritis of the knees and ankles on both direct and secondary service connection theories of entitlement.  Hence, the benefit of the doubt doctrine does not apply.  The appeal in these matters 
must be denied.






ORDER

Service connection for arthritis of both knees, to include as secondary to diabetes mellitus, is denied.

Service connection for arthritis of both ankles, to include as secondary to diabetes mellitus, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


